DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites:
“7. The filter according to claim 1, wherein the filter is configured for fitment with semiconductor equipment or gas filtration equipment” Emphasis added. 

Claim 7 does not further limit the subject matter of claim 1 because the structure of “a semiconductor equipment and gas filtration equipment” are not positively recited structures of the claim invention of “a filter.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1, 3, 6–7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Koehler, US 4,562,039 A (“Koehler”). 
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Niu, US 2010/0173070 A1 (“Niu”). 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Suzuki et al., US 2007/0102487 A1 (“Suzuki”). 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Kaufman et al., US 2016/0061709 A1 (“Kaufman”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Koehler in view of Niu, Suzuki and Kaufman. 
Regarding Claim 1:
The limitation of “by interdiffusion bonding” does not get patentable weight because it describes a process rather than a structure. The coating layer is interpreted to comprise a three-dimensional pore structure made of flake-shaped metal powders. 
Koehler discloses the claimed limitation of a filter (Koehler’s reinforced metal filter). Koehler col. 1, Fig. 1, ll. 6–9. The filter comprises a porous metal support layer (wire mesh screen 11) having a first pore size (the mesh openings). Id. at Fig. 1, col. 3, ll. 15–20. The filter comprises a metal coating layer (a layer of particulate suspension from the bath 17 containing a stabilized suspension of a dispersed metal particulate in a liquid medium) formed on the porous metal support layer 11 (Koehler discloses that its porous metal particles may optionally extend to a thickness greater than the thickness of the support) and having a second pore size (as Koehler discloses a relative fine pore structure compared to the relatively large pore size of wire mesh structure of a support). Id. at Fig. 1, col. 1, ll. 33–48. Koehler also discloses that the metal coating layer from bath 17 comprises a three-dimensional pore structure because Koehler discloses that the metal powder (Koehler discloses the suspension containing powder) forming the coating layer may have various shapes, including dendritic. Id. at Fig. 1, col. 5, ll. 53–60 and col. 6, ll. 15–21. It is noted here that while Koehler discloses the shape of the metal powder as “dendritic,” it would have been obvious for a person of ordinary skill in the art to understand that a dendritic-shape metal powder is very similar to flake-shaped as both of them are irregular with protrusions, and both would form a similar tortuous pore structure when stacked together.

    PNG
    media_image1.png
    565
    725
    media_image1.png
    Greyscale

Regarding claim 2: 
Koehler does not explicitly disclose the first pore size. 
Similar to Koehler, Niu is directed to metal support structure for filters. Niu Fig. 1B, [0058]. Additionally, Niu discloses a metal substrate 1004 having a pore size of less than 100 µm. Id. at Fig. 10, [0058] and [0081]. Niu further discloses that its metal porous substrate is conventionally employed as filter substrates. [0080]. It would have been obvious for Koehler’s filter support 11 to have the pore size as disclosed by Niu because metal porous substrate of pore size less than 100 µm are commonly known in the art as being suitable for filter substrates. 
Regarding claim 3: 
Koehler discloses that the flake-shaped metal powder has a particle size in the range of 1 to 200 micrometers. MPEP 2144.05(I). 
Regarding claim 4: 
Koehler does not disclose that the aspect ratio of the flake-shaped metal powder is 5–100. 
Similar to Koehler, Suzuki discloses a flaked-shaped metal power structure disposed on a support structure. Suzuki Fig. 3, [0045]–[0046]. In the analogous art of flake-shaped metal powders, Suzuki discloses that a flake metal powder 11 with an aspect ratio of 2 to 5000. Id. at Fig. 3, [0051]. Suzuki further discloses that such flake metal powder 11 improves the solder wettability and reduced the electric resistance. It would have been obvious for Koehler’s flake-shape metal powder to have an aspect ratio as disclosed by Suzuki for the benefits disclosed above. MPEP 2144.05(I). 
Regarding claim 5: 
It is noted here that the term “the porosity” is not indefinite as claim 1 describes that the metal coating layer is porous. It is inherent for the porous metal coating layer to have the porosity property. 
Koehler does not disclose that a porosity of the metal coating layer is 35% to 55%. 
Similar to Koehler, Kaufman is directed to a porous filter media. Kaufman [0006]. Additionally, Kaufman discloses that the adsorption efficient of a particle filter depends on the porosity of the media. Id. Therefore, it would have been a routine engineering choice to optimize the porosity of the metal coating layer to be within the range as recited in the instant claim as Kaufman discloses that the porosity affects the adsorption efficiency of the filter. 
Regarding claim 6: 
Koehler discloses that its porous metal article (i.e., the metal coating layer) could have a fine pore size of about 0.1 micrometers. Koehler col. 2, ll. 52–61. 
Regarding claim 7: 
While this limitation does not constitute a further limitation of claim 1, the examiner examines the claims for the purpose of compact prosecution. Koehler discloses that the its porous metal article could be used as gas filters (fitment with gas filtration equipment). Koehler Abstract. 
Regarding claim 14: 
Koehler discloses the claimed invention of the filter according to claim 1, wherein the metal coating layer from bath 17 is formed on a surface of the porous metal support layer 11 because Koehler discloses that its metal particulate may optionally extends to a thickness greater than the thickness of the support. Koehler col. 7, ll. 38–44. It is noted that the portion of metal particulate that has a thickness greater than the metal support 11 is interpreted to be ‘formed on a surface of the porous metal support layer 11). 
 Regarding claim 15: 
Koehler discloses the claimed invention of a filter (Koehler’s reinforced metal filter). Koehler col. 1, Fig. 1, ll. 6–9. The filter comprises a porous metal support layer (wire mesh screen 11) having a first pore size (the mesh openings). Id. at Fig. 1, col. 3, ll. 15–20. The filter also comprises a metal coating layer (a layer of particulate suspension from the bath 17 containing a stabilized suspension of a dispersed metal particulate in a liquid medium) formed on a surface of the porous metal support layer 11 (Koehler discloses that its porous metal articles may optionally extend to a thickness greater than the thickness of the support). Id. at Fig. 1, col. 1, ll. 33–48.  Koehler discloses that its porous metal article (i.e., the metal coating layer) could have a fine pore size of about 0.1 micrometers. Koehler col. 2, ll. 52–61.  Koehler also discloses that the metal coating layer comprising a three-dimensional pore structure formed of interdiffusion-bonded flake- shaped metal powder (Koehler discloses the suspension containing powder forming the coating layer may have various shapes, including dendritic). Id. at Fig. 1, col. 5, ll. 53–60 and col. 6, ll. 15–21. It is noted here that while Koehler discloses the shape of the metal powder as “dendritic,” it would have been obvious for a person of ordinary skill in the art to understand that a dendritic-shape metal powder is very similar to flake-shaped as both of them are irregular with protrusions, and both would form a similar tortuous pore structure when stacked together. Additionally, Koehler discloses that its porous metal article (i.e., the metal coating layer) could have a fine pore size of about 0.1 micrometers. Koehler col. 2, ll. 52–61. Koehler also discloses that the flake-shaped metal powder has a particle size in the range of 1 to 200 micrometers, which overlaps with the claimed range of equivalent diameter of 5 µm to 100 µm. MPEP 2144.05(I). 

    PNG
    media_image1.png
    565
    725
    media_image1.png
    Greyscale

Koehler does not explicitly disclose the first pore size. 
Similar to Koehler, Niu is directed to metal support structure for filters. Niu Fig. 1B, [0058]. Additionally, Niu discloses a metal substrate 1004 having a pore size of less than 100 µm. Id. at Fig. 10, [0058] and [0081]. Niu further discloses that its metal porous substrate is conventionally employed as filter substrates. [0080]. It would have been obvious for Koehler’s filter support 11 to have the pore size as disclosed by Niu because metal porous substrate of pore size less than 100 µm are commonly known in the art as being suitable for filter substrates. 
Koehler does not disclose that the aspect ratio of the flake-shaped metal powder is 5–100. 
Similar to Koehler, Suzuki discloses a flaked-shaped metal power structure disposed on a support structure. Suzuki Fig. 3, [0045]–[0046]. In the analogous art of flake-shaped metal powders, Suzuki discloses that a flake metal powder 11 with an aspect ratio of 2 to 5000. Id. at Fig. 3, [0051]. Suzuki further discloses that such flake metal powder 11 improves the solder wettability and reduced the electric resistance. It would have been obvious for Koehler’s flake-shape metal powder to have an aspect ratio as disclosed by Suzuki for the benefits disclosed above. MPEP 2144.05(I). 
Koehler also does not disclose the porosity of the metal coating layer is 35% to 55%.
It is noted here that the term “the porosity” is not indefinite as claim 1 describes that the metal coating layer is porous. It is inherent for the porous metal coating layer to have the porosity property. 
Koehler does not disclose that a porosity of the metal coating layer is 35% to 55%. 
Similar to Koehler, Kaufman is directed to a porous filter media. Kaufman [0006]. Additionally, Kaufman discloses that the adsorption efficient of a particle filter depends on the porosity of the media. Id. Therefore, it would have been a routine engineering choice to optimize the porosity of the metal coating layer to be within the range as recited in the instant claim as Kaufman discloses that the porosity affects the adsorption efficiency of the filter. 

Response to Arguments 
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. § 112(b) rejection as the applicant has amended the claims to overcome the current rejections. 
Claim Rejections - 35 USC § 112(d)
It is noted that the current 35 U.S.C. § 112 (d) rejection is sustained as applicant’s amendment fails to overcome the current rejection. To be more specific, the structure of “a semiconductor equipment and gas filtration equipment” are not positively recited structures of the claim invention of “a filter,” and therefore, does not further limit the claim. 
Claim Rejections - 35 USC § 103
The applicant amends the independent claim 1 and argues that Koehler describes a product wherein opening of the support are filled with suspension and any excess of the suspension is removed. Applicant Rem. dated Jun. 09, 2022 (“Applicant Rem.”) p. 7. Based on this argument, the applicant concludes that Koehler does not read on the claimed limitation of “a metal coating layer formed on the support.” Id. The applicant cites example 1 of Koehler to emphasize that there is no separately formed “coating” on the top surface of Koehler’s support. Id. at p. 8.  
The examiner respectfully disagrees with the applicant. The examiner would like to point out that Koehler discloses that porous metal particles could optionally extend to a thickness greater than the thickness of the support. Koehler col. 7, ll. 38–43. It is therefore concluded that Koehler’s metal coating layer could be formed on the support—the portion of the porous metal article that has a thickness greater than the thickness of the support is the metal coating layer “formed on the support.”
 The applicant also argues that Koehler does not disclose the filter comprises two different layer which comprises two different layers with different sized pores in each layer. Applicant Rem. p. 9. 
The examiner respectfully disagrees with this argument. As mentioned above, Koehler discloses that the porous metal articles could optionally have a thickness greater than the thickness of the support, in this specific embodiment, Koehler’s filter would comprise two different layer with different sized pores in each layer: the first layer is the layer comprising the support, which has a mesh size that is relatively larger; the second layer is the layer comprising metal articles that has a thickness greater than the thickness with the support, which as discussed in the claim rejection section, possess a pore size smaller than the mesh size of the support. 
Lastly, the applicant submits that the filter disclosed in the present application shows both improved filtration rate and permeability, which distinguish over the prior art. Applicant Rem. p. 10. 
It is noted here that since the instant applicant does not claim filtration rate and permeability, the argument is moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776